Citation Nr: 0018498	
Decision Date: 07/14/00    Archive Date: 07/14/00

DOCKET NO.  96-31 737A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for a right knee 
disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

D. Orfanoudis, Associate Counsel


INTRODUCTION

The veteran had active service from January 1990 to May 1994.

This appeal arose from a July 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Phoenix, Arizona (the RO), which, in pertinent part, denied 
the veteran's claim of entitlement to service connection for 
a right knee disability.  The veteran filed a timely notice 
of disagreement and perfected a substantive appeal.  In March 
1997, the veteran testified at a personal hearing before a 
hearing officer at the RO.

The Board notes that the issue of entitlement to an increased 
rating evaluation for the veteran's service connected low 
back disability, which had been rated as 20 percent 
disabling, was previously on appeal.  However, by rating 
action dated in September 1998, the RO determined that the 
veteran was entitled to a 40 percent evaluation for the 
veteran's service connected low back disability.  In an 
Informal Hearing Presentation dated in June 2000, and 
submitted on behalf of the veteran, the veteran's accredited 
representative indicated that the veteran was satisfied with 
the assigned rating evaluation, and that the issue was 
resolved.  Accordingly, that issue is no longer before the 
Board.

The Board also notes that in a Statement In Support Of Claim 
dated in October 1998, the veteran apparently raised the 
issue of entitlement to an earlier effective date for the 
assignment of 40 percent for his service connected low back 
disability.  The Board does not have jurisdiction of this 
issue as it has not been adjudicated by the RO.  The issue 
is, therefore, referred to the RO, and any notification is to 
be by letter that includes complete appellate rights.


FINDING OF FACT

There is no competent medical evidence of record 
demonstrating that the veteran has a right knee disability or 
that the claimed right knee disability was incurred in or 
aggravated by service.

CONCLUSION OF LAW

The veteran's claim for entitlement to service connection for 
a right knee disability is not well grounded.  38 U.S.C.A. §  
5107(a) (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran is seeking entitlement to service connection for 
a right knee disability.  In essence, the veteran contends 
that he has a current right knee disability that is the 
result of an right knee injury that was incurred during his 
period of service.  In the interest of clarity, the Board 
will first review the factual background of this case; 
briefly discuss the relevant law and VA regulations 
pertaining to the issue on appeal; and then analyze the 
veteran's claim and render a decision.

Factual Background

A review of the veteran's service medical records reveals 
that his report of medical examination dated in March 1989, 
and conducted at the time of his enlistment, was negative of 
a history of a right knee disability.  In his report of 
medical history, also dated in March 1989, the veteran 
indicated that he did not then have, nor did he ever have 
"trick" or locked knee, or any other bone or joint 
deformity.

The veteran's service medical records show that in August 
1992, he was treated for an injured right knee which he 
reported incurring while running down a hill with a ruck 
sack.  The assessment was knee strain.  The veteran was re-
evaluated approximately six days later wherein he reported 
pain in the right knee.  An assessment of possible knee 
strain was given.

The report of medical examination dated in April 1994 and 
completed in conjunction with the veteran's separation from 
service is silent as to any symptoms associated with a right 
knee disability.  The report indicated that upon clinical 
evaluation, the veteran's lower extremities were normal.  The 
associated report of medical history, also dated in April 
1994 and completed by the veteran at the time of his 
separation from service, shows that the veteran indicated 
that he did not then have, nor did he ever have "trick" or 
locked knee, or any other bone or joint deformity.  He did 
indicate that he then had or had in the past had cramps in 
his legs and recurrent back pain.

Subsequent to service, the veteran underwent a VA examination 
in January 1996.  He reported that in 1992, while carrying a 
rucksack, he twisted his right knee.  He indicated that a 
physician had found fluid, but that the pain gradually 
subsided and function improved.  He indicated that he had 
little knee trouble now and that he was able to play sports, 
run, climb stairs, squat and kneel.  The examination revealed 
that there was full range of motion of the right knee, there 
was crepitus, but no pain or tenderness.  The impression was 
normal examination of the right knee except for positive 
crepitus.

VA outpatient treatment records dated in July 1996 to October 
1996 reveal that the veteran had a history of a right knee 
strain in 1992, but that X-rays demonstrated the right knee 
to be within normal limits.

In March 1997, the veteran testified at a personal hearing.  
He indicated that he first injured his knee while marching in 
the sand during his period of active service.  He stated that 
he was placed on light duty for several weeks and then placed 
on anti-swelling medication.  He indicated that he could not 
recall whether he had received subsequent treatment for the 
knee during service, and that his right knee had not been 
treated within one year following his separation therefrom.  
He reported that he currently experienced pain and swelling 
in the right knee, and that his right knee would go out while 
walking.  He indicated that he had his own bandage with which 
to wrap his knee.  He stated that the medication he would 
take for his back pain addressed his knee pain.

A VA outpatient treatment record dated in March 1998 shows 
that the veteran reported tingling of the right knee with 
driving.


Relevant Law and Regulations

Service connection:

In general, under pertinent law and VA regulations, service 
connection may be 
granted for disability which is attributable to military 
service. 38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. § 
3.303 (1999).  Service connection may be also granted for any 
disease first diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service. 38 C.F.R. 
§ 3.303(d) (1999).

Well grounded claims:

The initial inquiry as to any issue presented on appeal is 
whether the claim is well grounded.  A well grounded claim is 
a plausible claim, one which is meritorious on its own or 
capable of substantiation.  Murphy v. Derwinski, 1 Vet. App. 
78 (1990). A mere allegation of service connection is not 
sufficient; there must be evidence in support of the claim 
that would "justify a belief by a fair and impartial 
individual that the claim is plausible." See 38 U.S.C.A. § 
5107(a); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).

The United States Court of Appeals for the Federal Circuit 
has held that "a well grounded claim is a plausible claim, 
one that appears to be meritorious on its own or capable of 
substantiation.  Such a claim need not be conclusive but only 
possible to satisfy the initial burden § 5107(a).  For a 
claim to be well grounded, there must be (1) a medical 
diagnosis of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between an in-service disease or injury and the 
current disability.  Where the determinative issue involves 
medical causation, competent medical evidence to the effect 
that the claim is plausible is required."  Epps v. Gober, 
126 F. 3d 1464, 1468 (Fed. Cir. 1997); see also Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995).

The law provides that service connection may be granted on a 
secondary basis if a claimed disability is found to be 
proximately due to or is the result of a service- connected 
disability.  38 C.F.R. § 3.310(a) (1999).  A valid assertion 
of secondary service connection must nonetheless fulfill the 
well-grounded claim requirement applicable to other claims.  
See Libertine v. Brown, 9 Vet. App. 521, 523 (1996); Velez v. 
West, 11 Vet. App. 148, 158 (1998); Locher v. Brown, 9 Vet. 
App. 535, 538-539 (1996).  There must be evidence of the 
claimed disability; a service-connected disease or injury; 
and a nexus, established by competent medical evidence, 
between the two.  Reiber v. Brown, 7 Vet. App. 513, 516-17 
(1995).

Case law provides that, although a claim need not be 
conclusive to be well grounded, it must be accompanied by 
evidence.  A claimant must submit some supporting evidence 
that justifies a belief by a fair and impartial individual 
that the claim is plausible.  Dixon v. Derwinski, 3 Vet. App. 
261, 262 (1992); Tirpak v. Derwinski, 2 Vet. App. 609, 611 
(1992).

In determining whether a claim is well grounded, the 
claimant's evidentiary assertions are presumed true unless 
inherently incredible or when the fact asserted is beyond the 
competence of the person making the assertion.  King v. 
Brown, 5 Vet. App. 19, 21 (1993).  

Analysis

As discussed above, in order for a claim of entitlement to 
service connection to be 
well grounded, there must be competent evidence of a current 
disability (a medical diagnosis); of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence); and of a nexus between the in-service injury or 
disease and the current disability (medical evidence).  See 
Epps, 126 F. 3d at 1468; Caluza, 7 Vet. App. at 498.

With respect to the second Caluza prong, in-service 
incurrence, service medical records dated in August 1992 show 
that the veteran was given an assessment of a knee strain 
during his period of active service.  Accordingly, the second 
Caluza prong is arguably satisfied.

With respect to the first Caluza prong, a current disability, 
the veteran has asserted that he experiences pain and 
swelling in the right knee, as well as tingling when driving.  
A review of the veteran's claims folder, however, reveals 
that there is no diagnosis of record by a competent medical 
authority that the veteran has a current right knee 
disability.  

Recently, the Court has had occasion to discuss what 
constitutes a disability.  A symptom, such as pain, alone, 
without a diagnosed or identifiable underlying malady or 
condition, does not in and of itself constitute a disability 
for which service connection may be granted.  See Sanchez-
Benitez v. West, 13 Vet. App. 282 (1999).  In this case, 
there are subjective complaints of current pain, swelling and 
tingling of the veteran's right knee without any evidence of 
underlying pathology. Since no competent medical evidence of 
current existence of any clinical disability of the right 
knee has been presented, the first prong of the Caluza 
analysis has not been met and the claim cannot be well 
grounded.

With respect to the third Caluza prong, medical nexus 
evidence, there is no medical evidence that the veteran's 
current subjective complaints associated with knee pain and 
swelling are the result of a disease or injury that was 
incurred during his period of active service.  The veteran's 
own statements cannot supply a competent medical diagnosis of 
a current medical disability, its date of onset, or its 
etiology.  These matters can only be established by competent 
medical evidence.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992); Grottveit v. Derwinski, 5 Vet. App. 91, 93 
(1993).  

In the absence of specific medical evidence, the Board is not 
able to conclude, on its own, that the veteran has a current 
right knee disability that could be related to any incident 
of service origin.  See Colvin v. Derwinski, 1 Vet. App. 171, 
177 (1991).  As such, the Board is of the opinion that since 
the veteran has not presented the required medical nexus 
evidence linking a current knee disability to his period of 
active service, the third prong of the Caluza analysis also 
has not been met.

The Court has held that "[i]n the absence of competent 
medical evidence of a current disability and a causal link to 
service or evidence of chronicity or continuity of 
symptomatology, a claim is not well grounded."  Chelte v. 
Brown, 10 Vet. App. 268 (1997).  So it is in this case.

In short, for the reasons and bases expressed above, the 
Board has concluded that the veteran has not presented a 
well-grounded claim of entitlement to service connection for 
a right knee disability.  The benefit sought on appeal is 
accordingly denied.

Additional comments

Because the veteran's claim for entitlement to service 
connection is not well-grounded, VA is under no duty to 
further assist him in developing facts pertinent to the 
claim.  See 38 U.S.C.A. § 5107(a); 38 C.F.R. § 3.159(a); 
Epps, 126 F.3d at 1454.  VA's obligation to assist depends 
upon the particular facts of the case and the extent to which 
VA has advised the claimant of the evidence necessary to be 
submitted with a VA benefits claim.  See Robinette v. Brown, 
8 Vet. App. 69, 78 (1995).  The Court has held that the 
obligation exists only in the limited circumstances where the 
appellant has referenced other known and existing evidence.  
Epps, 9 Vet. App. at 344.  VA is not on notice of any other 
known and existing evidence which would make the adjudicated 
service connection claims plausible.  

The Board's decision serves to inform the veteran of the kind 
of evidence which would be necessary to make his claims well-
grounded.  To make the veteran's right knee claim well 
grounded, he would need a medical opinion demonstrating that 
the veteran has a current right knee disability, and an 
opinion providing a nexus between the current right knee 
disability and his period of active service.  The remoteness 
of time from service of the medical opinion would not 
necessarily matter, as long as the medical evidence relates a 
current disability to service.  See 38 C.F.R. § 3.303(d).


ORDER

A well grounded claim not having been submitted, entitlement 
to service connection for a right knee disability is denied.




		
	Barry F. Bohan 
	Member, Board of Veterans' Appeals


 



